       Case 3:19-cv-00293-DPM Document 18 Filed 07/28/20 Page 1 of 2



             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

GREGORY ROSE                                                     PLAINTIFF

v.                          No. 3:19-cv-293-DPM

MIKE GIBSON, Judge, Osceola;
CATHERINE DEAN, Prosecutor,
Osceola; OILLIEY COLLINS, Chief,
Osceola Police Department; TERRY,
Detective, Osceola Police Department;
and CHRIS GILLIS, Detective, Osceola
Police Department                                           DEFENDANTS

                                   ORDER
     1. The United States Court of Appeals for the Eighth Circuit
partly affirmed and partly reversed this Court's Judgment and
remanded for service of Rose's complaint. Doc. 13 & Doc. 15. The
mandate has issued. Doc. 17.
      2. While Rose's appeal was pending, he filed a similar lawsuit.
E.D. Ark. No. 3:19-cv-347-LPR. In that case, both his unlawful arrest
claim and his malicious prosecution claim were dismissed with
prejudice.    As the Court of Appeals noted in this case, though,
malicious prosecution may not be the best analogue for Rose's claim.
Doc. 13 at 3; see also Manuel v. City of Joliet, Illinois, 137 S.Ct. 911 (2017),
remanded to 903 F.3d 667 (7th Cir. 2018). Thus, Rose's claim about his
       Case 3:19-cv-00293-DPM Document 18 Filed 07/28/20 Page 2 of 2



unlawful pretrial detention after the start of legal process still warrants
service.
     3. The Court directs the Clerk to change Galbson's name on the
docket to Gibson.      The Court further directs the Clerk to issue
summonses for Mike Gibson, Catherine Dean, Oilliey Collins, Chris
Gillis, and Terry. The United States Marshals Service must serve the
complaint, Doc. 2, summons, and this Order on each defendant without
prepayment of fees and costs or security. Gibson should be served
through the Mississippi County District Court, Osceola District,
397 West Keiser Avenue, Osceola, Arkansas 72370. Dean should be
served at P.O. Box 552, Osceola, Arkansas 72370. Collins, Gillis, and
Terry should be served through the Osceola Poli_ce Department,
401 West Keiser Avenue, Osceola, Arkansas 72370.
     So Ordered.

                                                   f
                                   D.P. Marshall Jr.
                                   United States District Judge




                                    -2-
